Citation Nr: 1635945	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  08-24 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active honorable service from November 1969 to October 1971.  He also had active duty from April 1981 to December 1983, which was administratively determined by VA in August 2006 to have been under dishonorable conditions, which is a bar to VA compensation benefits based on that period of service.  See 38 C.F.R. § 3.12(a) (2015).

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

At the outset of the Veteran's claim, he was represented by the Oklahoma
Department of Veterans Affairs (ODVA).  While so represented, the Veteran testified before a Veterans Law Judge (VLJ) via videoconference in August 2010.  During the course of the appeal, the Veteran revoked the power of attorney in favor of ODVA, and executed a power of attorney in favor of the above named attorney.  The attorney desired the opportunity to present argument before the Board in a personal hearing; therefore, the Veteran and his attorney appeared before a second VLJ at the RO in October 2012.  Transcripts of both hearings have been associated with the record.

All VLJs who conduct hearings must participate in making the final determination of the claims on which testimony was received.  38 U.S.C.A § 7 107(c) (West 2014); 38 C.FR. § 20.707 (2015).  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a).  Thus, when an appellant has had a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held.  The appeal is then ready for appellate review.  In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the United States Court of Appeals for Veterans Claims (Court) interpreted 38 C.F.R. § 20307 as requiring that an appellant be provided the opportunity for a hearing before all three VLJs involved in a panel decision.

In this case, during a pre-hearing conference in October 2012, the Veteran was advised of his right to a third hearing pursuant to Arneson; however, he chose to waive his right to the additional hearing by a third individual.  It was specifically noted on the record at the beginning of the hearing that he was choosing to waive his right, and there was no objection by the Veteran or his representative.  Moreover, the Veteran submitted a signed statement indicating such waiver.  See, e.g. Janssen v. Principi, 15 Vet. App. 370, 374 (2001); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  Therefore, the Board may proceed with the adjudication of the claim without providing a third hearing in this case.

The Board notes that the Court has determined that a PTSD claim cannot be limited to a PTSD diagnosis alone, but "must rather be considered a claim for any mental disorder that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the medical evidence of record demonstrates that the Veteran has been diagnosed with various disorders, to include PTSD and major depressive disorder.  The Board has therefore recharacterized the issue as noted on the first page of this decision and will analyze the Veteran's current claim under this framework.  

The appeal was remanded in November 2010, March 2012, April 2013, and January 2015 for additional development.


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran has a diagnosis of PTSD in accordance with VA regulations.

2.  An acquired psychiatric disorder, to include major depressive disorder, was not manifest in service and is unrelated to service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  An acquired psychiatric disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

A letter dated in June 2007 discussed the evidence necessary to support a claim of entitlement to service connection.  The Veteran was also informed of the allocation of responsibilities between himself and VA and of the manner in which VA determines disability ratings and effective dates.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, service, VA, and private treatment records have been obtained and associated with the record.  VA examinations has been conducted, and an addendum report has been obtained; the Board finds that the examination and addendum reports, in the aggregate, are adequate for the purpose of deciding this claim, in that the examiners reviewed the record and history prior to providing a comprehensive discussion of the bases of their conclusions.  

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim. The Board is also unaware of any such outstanding evidence or information. Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations. For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Service Connection 

The Veteran seeks service connection for a psychiatric disability which he contends is due to an in-service personal assault (resulting in a fractured jaw) and an in-service sexual assault by fellow cooks.  He also contends that at different times during his service, he feared for his safety, either due to fear from enemy contact (while on small boats keeping watch over Vietnamese fishing vessels), or due to the nature of the duty being performed (e.g., painting smokestacks while high above the ship, an emergency breakaway from another ship while refueling, and being on board during periods of rough seas).  He has also reported witnessing traumas to other people (e.g., a pilot "punching out" of his aircraft, and seeing someone get his hand blown off as he was airing up a tire).  

The requirements for establishing service connection for PTSD are more specific than those for establishing service connection for other psychiatric disabilities.  

To establish service connection for PTSD, the evidence must satisfy three basic elements: 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304 (f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), (f).

Additionally, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3); see 75 Fed. Reg. 39843 (July 13, 2010).  

VA regulations provide that if PTSD is based on an in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Evidence of behavioral changes following the claimed assault is one type of relevant evidence that may constitute credible evidence of the stressor and such evidence includes, but is not limited to, a request for a transfer to another military duty assignment, deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause, or unexplained economic or social behavior changes. 

Under 38 C.F.R. § 3.304(f)(3), VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

Stressor Verification

As an initial matter, in November 2007, the Veteran reported that he was sexually harassed by a cook during service.  He indicated that his front teeth were knocked out by another cook who also harassed him.  He stated that he witnessed an incident where a man's hand was nearly blown off while he was airing up a tire.  In December 2007, the RO determined that the information to corroborate the stressful events described by the Veteran was insufficient to allow for meaningful research of records.  

During his August 2010 hearing, the Veteran testified that soon after he went aboard the USS Midway, he was assaulted and sustained injuries to his mouth and teeth.  He indicated that he did not report the details of the assaults because he feared for his life.  He stated that he felt that the assault in service was the sole stressor event leading to his claimed PTSD.

During his October 2012 hearing, the Veteran's attorney described the Veteran's stressors as the following: that during service, the Veteran was sexually assaulted and was sent on nighttime missions during which he feared for his safety.  The Veteran also testified that he volunteered for a mission that involved going out in small boats to observe Vietnamese fishing boats; he noted that this mission was to be kept secret.  He described a refueling operation when his ship had to perform an emergency breakaway.  He stated that he was on mess duty and was repeatedly sexually harassed.    

In May 2013, the Veteran stated that he saw a pilot punch out of his aircraft in June 1971.  He indicated that Russian destroyers in the area trained their guns on an American destroyer that went to the pilot's aid.  He related that he feared that there would be a shootout between the Russian ships and American ships.  The Veteran also described a mission during which he was in a small boat during rough seas, observing Vietnamese fishing boats.  He stated that he feared being shot at by the fishing boats.  He noted that in July or August 1971, his ship was forced to perform an emergency break away during refueling operations in rough seas.  He indicated that he feared falling into the water.  Finally, he stated that during the summer of 1971, multiple re-supply operations were conducted, during which bombs being transferred to his ship fell to the deck or crashed against the side of the ship during transfer.  He indicated his fear of the bombs exploding.

A June 2014 VA memorandum documents the steps taken by the RO in the attempt to verify the Veteran's reported stressors, and the negative results that occurred in attempting to do so.  Specifically, in July 2013, the service department noted that the USS Midway's history was reviewed and that there was no documentation of small boat activity, an emergency breakaway, or that an individual assigned to the ship suffered a traumatic amputation of the hand.  In August 2013, the service department responded that there was no documentation of an aircraft crash or engagement with Russian vessels.  In September 2013, the service department confirmed records of resupply missions at sea, but indicated that the history and deck logs did not document ordnance falling or skipping along the decks during these operations.  Therefore, those stressors are not confirmed.

Service dental treatment records reflect that in June 1970, the Veteran reported receiving a blow to his mouth.  A wire splint was affixed in position to the maxillary arch.  It was removed in September 1970.  On examination at release from active duty in October 1971, the Veteran's mouth was evaluated as normal, and there was no notation of residual jaw injury.  Thus, while the circumstances of the assault are unknown, it is confirmed that the Veteran received a traumatic blow to his mouth in service.  With respect to the claimed in-service sexual harassment and/or assault, as will be discussed fully below, this stressor was deemed conceded for the purposes of the June 2015 addendum opinion by the July 2014 examiner. 
Diagnosis & Nexus

The following facts are found in this case.  Service personnel records indicate that the Veteran completed three months of messman duty in June 1970.  In September 1971, the Veteran was recommended for reenlistment.  It was noted that he got along well with all in the division and contributed to the morale of the division.  

Post-service, a December 1999 VA mental health clinic triage record indicates that the Veteran presented with complaints of anxiety, difficulty with his memory, and alcohol abuse.  He stated that he had been anxious since his discharge from the Navy in 1971.  

Records from a Vet Center indicate that in February 2000, the Veteran reported that his ship received bombs and fuel from another ship in rough seas, which frightened him.  He also indicated that he was on a scaffold painting a smokestack and another sailor threatened to cut his safety rope after the Veteran spilled paint on him.  

A December 2000 VA treatment record indicates a diagnosis of chronic anxiety.  
In December 2001, a VA psychiatrist assessed social phobia and generalized anxiety disorder; she noted that mild major depressive disorder could not be ruled out.  A November 2004 PTSD screen was positive.  An August 2005 VA psychiatry note indicates an assessment of PTSD and anxiety not otherwise specified (NOS).  The Veteran reported that he drank 10 beers per week.

During an evaluation by a private psychologist, J.C., PhD in July 2007, the Veteran reported that he witnessed a pilot punch out while he was on watch, and that he also saw a man's hand blown off as he aired up an aircraft tire.  He related that his experience in the Navy ruined his whole life.  Following psychometric testing, the diagnoses were PTSD and major depressive disorder.  

A July 2007 VA mental health clinic triage interview note indicates that the Veteran endorsed a history of military sexual trauma but refused to discuss any details.  The assessment was PSTD-like symptoms.  The Veteran was referred to a VA psychiatrist for a medication evaluation.  This physician rendered a diagnosis of anxiety disorder NOS, rule out PTSD.  

In April 2008, a VA psychiatrist rendered diagnoses of generalized anxiety disorder and major depressive disorder.  Personality disorder NOS was also noted.  

A February 2009 report J.W.E., MD, at the Ellis Clinic for Occupational, Environmental, and Legal Medicine notes the Veteran's report of being sexually assaulted several times on the USS Midway.  He indicated that there was a change in his personality after service.  The provider noted that on careful questioning, it was obvious that the subject was very traumatic and painful.  The diagnosis was PTSD due to service-connected events.  The provider opined that the diagnosis was as likely as not due to and a consequence of service.

In April 2009, a VA psychiatrist assessed PTSD-like symptoms, military sexual trauma, and major depressive disorder.

A July 2009 statement from a friend of the Veteran notes that the author had known the Veteran since junior high school.  The author indicated that the Veteran changed during service, and seemed to be out of control.  Another undated statement indicates that the Veteran could not stay out of trouble after he came home from service.

A June 2010 VA psychiatrist's record indicates a diagnosis of major depressive disorder.  Group counseling records also indicate major depressive disorder.  

In April 2011, a VA psychiatrist indicated a diagnosis of major depressive disorder.

On VA examination in April 2012, the examiner concluded that the Veteran did not have a diagnosis of PTSD, as the Veteran's symptoms did not meet the diagnostic criteria for that diagnosis.  She provided diagnoses of major depressive disorder and personality disorder NOS.  She acknowledged that the Veteran had been diagnosed with a range of disorders, including PTSD, major depressive disorder, generalized anxiety disorder, and personality disorder.  She concluded that the Veteran's reported stressor of being harassed by fellow crewmen was not adequate to support a diagnosis of PTSD.  She noted that there were significant discrepancies in the Veteran's report of trauma dating back to his treatment at the Vet Center.  She pointed out that reports submitted by private practitioners provided no support for the diagnosis.  She noted that it was difficult to elicit specific details from the Veteran, indicating that he referred to his records from the Vet Center, but that no evidence of the details was in those records.  She indicated that during the current examination, he stated that he was kissed and "humped" several times by "Jack," and that he eventually got into a physical confrontation with "Jack's" friend as he had grown tired of the harassment.   She noted his report that his teeth were knocked out, and that the harassment stopped, but that he could not recall the name of the crewman he fought with.  She concluded that the fight, including him being punched in the face, did not meet criteria for a diagnosis of PTSD.  She pointed out that according to the Veteran, he was in many fights since then in the effort to defend himself, the most recent being three years previously when he lost his job due to hitting his co-worker.  She noted that the Veteran struggled to manage life, but that it was not due to PTSD.  She further concluded that the Veteran's symptoms were not the result of PTSD, and that a punch in the face did not merit a diagnosis of PTSD.  She pointed out that, according to the Veteran, he had been in several fights since his discharge and he did not have flashbacks.  
With regard the other criteria for a PTSD diagnosis, the examiner indicated that Criterion B was not met, as there was no report of intrusive recollections; she noted that the Veteran vaguely complained of "crap," but provided no details of what he meant by this.  She further noted that he denied feeling like the trauma would happen to him again around others, including men.  With regard to Criterion C, the examiner concluded that the Veteran's marked impairment was more likely due to a personality disorder.  Finally, she indicated that with regard to Criterion D, the Veteran reported problems with sleep, but that they were managed by medication and that he therefore did not meet the criteria.

Likewise on VA examination in July 2014, the examiner concluded that the Veteran did not have a diagnosis of PTSD that conformed to applicable criteria.  He provided a diagnosis of mild, recurrent major depressive disorder.  The Veteran reported that he was young and naïve when he entered service, and that he was exploited by his senior officers and given difficult assignments.  He stated that on his first day, he was assigned to "paint the stack" of the ship, and in the process, dripped paint on an officer; he indicated that the officer threatened to cut the line securing the Veteran to the top of the stack.  He reported that between his first and third week, he was assigned to work as a "mess cook" and worked there over the next three months.  The examiner noted that according to the record, the Veteran estimated serving in the mess area of the USS Midway between April and July of 1970.  The Veteran reported that he was constantly sexually harassed and sexually assaulted by several of the cooks in the area, and reported how they "tried to get in the rack with me, or get in the shower with me."  The Veteran reported being assaulted by one cook named "Jack," including an incident where he was punched in the jaw.  

The examiner acknowledged that the Veteran's service treatment records indicated the Veteran received "a blow to the mouth" in June 1970 and had a wired splint on his mouth and jaw.  He noted the Veteran's report that while he initially reported problems to his supervisors, he stated "they told me 'ah, he's just joking with you,' and ignored it."  He further noted the Veteran's report that when he was moved to deck division, he had difficulty getting along with others and had to fight so that others would leave him alone.  However, the examiner noted that in evaluations by his supervisors from April 1970 to September 1971, the Veteran was consistently described as a fair worker who got along with his shipmates, and who was "likeable, pleasant" and "always in good humor at work."  The examiner noted the Veteran's report of several incidents where he was involved in the refueling and
resupply of the ship during storms, including an incident in which a crane operator dropped ordinance on the deck, leading it to roll around and possibly explode.  The Veteran also described another incident in which his ship and the resupply ship had to engage in an emergency separation, with the lines breaking and spraying oil on board.  He also described participating in helping to crew a small motorized boat in the South China Sea, where they approached Vietnamese fishing vessels that were suspected on spying on the activities of the USS Midway.  Finally, he reported witnessing another service member lose his hand in an accident on the deck.  The examiner indicated that the service department had reviewed the command history and deck logs of the USS Midway, which did not support the Veteran's reports.  
The examiner acknowledged that the Veteran had undergone several prior evaluations, including with Dr. C. in July 2007, with Dr. E. in February 2009, and by a VA examiner in April 2012.  He indicated that Dr. C. concluded that the Veteran met the criteria for the PTSD and major depressive disorder, based on the Veteran's self report and the use of psychological testing.  He pointed out, however, that Dr. C's report contained some significant flaws.  He noted that Dr. C. did not have access to the Veteran's C-file, and that he did not report a review of the Veteran's treatment records.  He acknowledged that Dr. C. reported elevated scores on psychological testing that were consistent with a diagnosis of PTSD, but noted that many of the scores reported are more sensitive to overall general distress than specific to PTSD.  He additionally stated that Dr. C. did not report the Veteran's validity scale scores.  Finally, he noted that while Dr. C's report indicated that the Veteran continued to have problems with anxious and depressed mood, poor concentration, low self-esteem, lowered energy, and difficulties getting along with others, he did not clearly address how the Veteran experienced specific symptoms of PTSD (e.g. symptoms of intrusion, avoidance, and changes in physiological reactivity).  

The examiner concluded that the evaluation by Dr. E., which also concluded the Veteran met the criteria for a diagnosis of PTSD, was likewise flawed.  He noted that Dr. E. reported reviewing the Veteran's service treatment records from December 1969 to October 1971,  treatment records regarding the Veteran's ankle from the Oklahoma City VAMC in December 2004, and records regarding the Veteran's service connection claims focused on his ankle and heel problems.  He pointed out that none of those records addressed the Veteran's mental health history.  He indicated that Dr. E. based his conclusions in part on the flawed report of Dr. C. and in part through interview of the Veteran.  He noted that, like Dr. C., Dr. E's report did not clarify the symptoms of PTSD experienced by the Veteran.  

With respect to the report of the previous VA examination in 2012, the examiner noted that the 2012 examiner concluded the Veteran did not meet the criteria for PTSD, but instead met the criteria for the diagnosis of personality disorder NOS and major depressive disorder.  He pointed out that the 2012 examiner reviewed the Veteran's service treatment records, treatment records from the Vet Center and the Oklahoma City VA Medical Center, the prior evaluations of Drs. C. and E.,
and interview with the Veteran.  He noted that the 2012 examiner also concluded that the prior evaluations of Dr. C. and Dr. E. contained little support for the diagnosis of PTSD, noting that the examiner indicated that the Veteran was often vague, evasive, and inconsistent in providing details of his assault, not only during interview, but in prior treatment records.  He pointed out that the 2012 examiner clearly addressed the symptoms of PTSD, and how the Veteran did not meet the criteria for this diagnosis.  He acknowledged, however, that the Board had determined that the 2012 examination was inadequate for the purpose of deciding the Veteran's claim in that the examiner did not report a sufficient  response to the prior remand order.

The examiner indicated that the Veteran's current complaints included problems with sleep, indicating that on an average night, he slept four to five hours.  He estimated that two to three times per week, he woke up during the night 
"because of all that shit from the Navy."  He indicated that he had dreams about all of the aforementioned stressors that occurred during service, including his assaults, witnessing others being injured, resupplying during storms, and his small boat trips.  When asked what he did when he awoke from these dreams, he stated "I've learned to calm myself down," and described how he walked around the house, petted his dogs, made coffee, and watched television before going on about his day. The examiner noted that, while the Veteran reported that he thought about the in-service events every day, he indicated that he "shakes it off and deals with it."  The Veteran denied having any dissociative episodes (e.g. "flashbacks"), where he believed events from his service were re-occurring or acting as if he was back in the Navy.  He also denied having ongoing problems with increased anger and irritability, reckless behavior, or watchfulness.  The examiner noted that while the Veteran reported being easily startled by loud noises and people approaching him from behind, he also described being able to recover from those experiences of being startled in a reasonable amount of time.  The Veteran described feeling depressed, guilty, and ashamed when he thought about his military service.  The examiner pointed out, however, that he also  described feeling similarly as he reflected on his substance use, his poor relationship with his ex-wife, and his struggles in his early relationship with his daughter.  He reported that he avoided crowds and other people, and that while he had several friends, he did not feel like that he had anyone close to him that he could talk to about his problems. 

The examiner concluded that the Veteran met the criteria for the diagnosis of mild, recurrent major depressive disorder.  He noted that the Veteran reported having  problems with feeling depressed, guilty, and worried, and that he connected those feelings to his separation from his military service, his substance use, and poor interpersonal relationships.  He concluded that it was less likely than not that depressive disorder was related to any disease or injury in service.  He noted that the Veteran reportedly experienced several stressful events during service,  including a blow to the mouth that required medical attention over weeks, and undergoing refueling procedures during potentially hazardous weather conditions.  He noted, however, that the Veteran has also contradicted his own report of those events (e.g. first reporting that his injury to his tooth and jaw were an accident, and then later reporting them as an assault).  He further noted that the Veteran reported several events during this interview and previously, that were contradicted by a review of the records.  He stated that such conflicting reports made the veracity of the Veteran's account of all of his reported stressors difficult to fully assess.  With respect to the Veteran's report of being sexually assaulted during service, the examiner noted that there was no documentation of that event, which was to be expected, given the circumstances.  He also noted, however, that there were no clear markers of the Veteran experiencing a sexual assault prior to his own self-report of sexual assault around 2007, more than 35 years after the claimed event.  He again noted that the service records described the Veteran as "likeable, pleasant", "always in good humor at work," and getting along well with others.  He noted that the Veteran was recommended for re-enlistment, but not eligible because he had not reached growth criteria.  He pointed out that prior treatment records often described the Veteran as giving vague and evasive responses to  direct questions about his reported trauma.  He therefore opined that the sexual assault stressor was less likely to have occurred based on the available evidence.  He indicated that, even if the stressor of sexual assault was conceded, the Veteran's report of PTSD symptoms involved a mixture of stressors that occurred and stressors that could not be corroborated, even with documentation.  He noted, for example, that while the Veteran described having nightmares three to four times a week, he described the content of these nightmares involving all of his reported stressors.  He also noted that the Veteran described how he had learned to "shake it off and deal with it."  He concluded that, given the presentation of his reported symptoms, the Veteran did not currently meet the full criteria for the diagnosis of PTSD.  

In an October 2014 statement, Dr. C. indicated that he had again seen the Veteran in September 2014.  He indicated that it was his continued impression that the Veteran suffered from the vicissitudes of PTSD, as well as major depression.  He noted that he had reviewed the recent VA examination report, to include a finding that the Veteran's stressors met criterion A for PTSD, but that the stressors were not due to fear of hostile military or terrorist activity.  He noted that such was "a very interesting conclusion regarding the increasing numbers of male and female military personnel that are coming forward, sometimes years later, reporting sexual misconduct on the part of fellow service persons...".  He stated that events shared by the Veteran, including the sexual assault, a fellow seaman losing a hand in a traumatic accident, as well as watching a pilot having to eject into the ocean, would certainly put extreme fear into an 18 year old young man.  He noted that the Veteran was also responsible for offloading explosives that were on pallets and hitting against both ships, which was also traumatic for him, and the totality of all of these experiences contributed to his current psychiatric condition.  

In June 2015, the July 2014 VA examiner reviewed the record and the Veteran's history.  He recited the Veteran's claimed stressors, noting that only the Veteran's need for jaw and dental treatment were well documented.  He pointed out that other stressors were not documented by available records.  He indicated that the Veteran's report of sexual harassment and assault were conceded for the purpose of his report.  With regard to the criteria for PTSD, he concluded that the Veteran met the threshold for Criterion A, being directly exposed to actual or threatened death, serious injury, and/or sexual violation.  He indicated that the Veteran's stressor of having dental treatment constituted being directly exposed to serious injury, whether it was accidental, or the result of assault.  The examiner concluded that the Veteran did not meet the threshold for Criterion B, noting that during the course of the prior interview, the Veteran reported that he re-experienced intrusive symptoms of both the conceded stressor events (e.g. the sexual assault and jaw injury) and events that are unsupported by the record.  He noted the Veteran's report of experiencing nightmares three to four times a week, and that while he reported having recurring thoughts of his experiences, he also described how he "shakes it off," and was not grossly disturbed by those thoughts at the time of the prior exam.  He noted that the Veteran denied  experiencing dissociative episodes (e.g. "flashbacks").  Regarding Criterion C, persistent avoidance of stimuli associated with traumatic events, the examiner noted the Veteran's report of avoidance of crowds, but concluded that the Veteran did not meet the threshold for this criterion, as he indicated that he avoided reminders of both conceded stressor events and events unsupported by the record.  With regard to Criterion D, the examiner noted that the Veteran was not considered to meet the threshold for this criterion in the prior exam because his endorsement of changes in thought and mood were associated with conceded stressor events, stressor events unsupported by the record, and other events that did not meet the threshold for Criterion A (e.g. failure of his relationships, and history of substance use).  He noted the Veteran's report of depressed mood and guilt, feelings of estrangement from others, a negative view of himself, and  difficulties experiencing positive emotions.  He also noted that the Veteran had not met the threshold for Criterion E in the prior exam, because his endorsement of changes in reactivity was associated with conceded stressor events, stressor events unsupported by the record, and other events that did not meet the threshold for Criterion A (e.g. failure of his relationships, and history of substance use).  He noted that while the Veteran reported a history of increased irritability, reckless behavior, and watchfulness, he denied experiencing those problems at the time of the prior interview.  He noted the Veteran's report of being easily startled by loud noises and people approaching him from behind, but that he described responding  in a manner consistent with most people.  With regard to Criterion F, G, and H, the examiner indicated that, as the Veteran did not meet the threshold for Criteria B, C, D and E, he did not meet these criteria.  He opined that, as the Veteran associated symptoms of Criterion B, C, D, and E with real events, conceded events, events that were unsupported by the record, and experiences that were not Criterion A stressors, the Veteran did not meet the full criteria for the diagnosis of PTSD.

With respect to Dr. C's report, the examiner pointed out that it contained several erroneous and misleading conclusions about the July 2014 examination.  With respect to Dr. C's statement that "In the final analysis of this data, the conclusion was reached that his stressors do meet criteria A for PTSD.  They go on to report that his stressors were not due to fear of hostile military or terrorist activity and the stressor did not occur in the context of combat or terrorist activity.  They do concede that his stressor was related to personal assault, military sexual trauma,  but again do not feel that the stressor was related to hostile military or terrorist activity."  He also noted Dr. C's statement that "I find it very interesting that it is acknowledged that he was traumatized, but they state that because the trauma was not due to fear of hostile military or terrorist activity there is no adequate support for a diagnosis of PTSD."  The examiner again pointed out that some of the Veteran's claimed stressors met Criterion A for PTSD, and were related to personal assault or military sexual trauma.  He clarified that these stressors were
described as being "not due to fear of hostile military or terrorist activity" 
because they were not perpetrated by people that the US military was in conflict
with (e.g. agents of Vietnam, Russia, or other foreign groups), not because they
were not terrifying.  He further clarified that this was not the reason that the Veteran did not meet the full criteria for PTSD.  He stated that the Veteran did not meet full criteria for PTSD because he attributed all of his symptoms (Criterion B, C, D, and E) to events that happened (his required dental treatment), were conceded (his reported sexual assault), and events with evidence that contradicts his report.  He additionally pointed out that Dr. C's original report of July 2007 attributed the Veteran's diagnosis of PTSD to stressors that were subsequently contradicted by documented record, and determined not to have happened.  He stated that Dr. C. appeared to ignore this evidence that contradicts his former diagnosis of PTSD, and continued to diagnose the Veteran as having PTSD.  

The examiner reiterated that the Veteran reported and had documented evidence of poor sleep, depressed and anxious mood, feelings of guilt and estrangement from others, a negative view of himself, and difficulties experiencing positive emotions.  He additionally indicated having decreased motivation, and difficulties adapting to stressful, work-like settings.  He concluded that such symptoms met the criteria for the diagnosis of major depressive disorder, and that during the prior interview, the Veteran connected these symptoms to his separation from the military (including his second period of service with a bad conduct discharge), his history of substance use, and his poor interpersonal relationships.  He stated that there was consensus among multiple psychological examiners and mental health treatment providers that the Veteran experienced a mental health disorder, and that it had led to a long history of mental health treatment.  He concluded however, that the Veteran's major depressive disorder was less likely as not (less than 50/50 probability) caused by or a result of the documented in-service injury to the Veteran's mouth and jaw.  He reasoned that, from the Veteran's own self-report, multiple past events contributed to his current depression.  He acknowledged that some of these claimed events were not supported by the record, which contradicted the Veteran's self-report.  He indicated that, as a result, in his opinion and in review of the totality of the evidence, there was insufficient evidence to retrospectively pinpoint the Veteran's mental health disorder to the single documented event, or conceded events.

In October 2015, the private psychologist noted the Veteran's report that during the 30 year period before he was able to obtain dentures he felt self-conscious about his missing teeth, which caused him to feel depressed and anxious.  He indicated that events shared by the Veteran, including the sexual assaults, fellow seaman losing a hand in a traumatic accident, as well as watching a pilot having to eject into the ocean, would put extreme fear into an 18 year old young man, and that these events all occurred while he was serving in the U.S. Navy aboard the U.S.S. Midway.

PTSD

After careful consideration of the evidence pertaining to this issue, the Board finds that service connection for PTSD is not warranted.  In this regard, the Board notes that a key element to establishing service connection is to show that Veteran has the claimed disability that meets the diagnostic criteria in accordance with the controlling VA regulation.  This element may only be shown through evidence of a diagnosis.  

The Board acknowledges that two private providers have indicated a diagnosis of PTSD.  However, neither has provided a discussion of how the Veteran's symptoms meet the criteria for such a diagnosis.  Moreover, Dr. C's diagnosis appears to be based on stressors that have not been confirmed by the service department. 

On the other hand, the provider who conducted the 2014 VA examination and rendered the 2015 addendum report conducted a clinical interview, and reviewed the record, to include the reports by Drs. C. and E., in reaching his conclusion that a diagnosis of PTSD was not appropriate.  This examiner carefully explained why the Veteran's reported stressors and symptoms did not comport with an assessment of PTSD.  He also explained why the Veteran's reported symptoms were more accurately assessed to be symptoms of major depressive disorder.  In assigning high probative value to the VA examiner's opinion, the Board notes that he had the claims file for review, specifically discussed evidence contained in the claims file including the contemporaneous service treatment records, obtained a history from the Veteran, conducted a complete examination which included focused testing, and offered a detailed rationale with discussion of the Veteran's history and the findings of the examination in application to his conclusions.  There is no indication that the VA examiner was not fully aware of the Veteran's past psychiatric history or that he misstated any relevant fact.  The Board thus finds the VA examiner's opinion to be of greater probative value than the Veteran's unsupported and contradictory statements, and those of Dr. E., who does not appear to have conducted a full diagnostic evaluation, and Dr. C., who failed to explain how the Veteran's reported stressors and symptoms supported a diagnosis of PTSD, while relying on unconfirmed stressors.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

To the extent that the Veteran claims that he has PTSD, the Board observes that while he is competent to describe symptoms and when they occurred, he is not competent as a lay person to identify the specific underlying psychiatric disorder that is the source of those symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Thus, in determining whether he has PTSD, the Board places far more probative weight on the clinical findings of the VA examiner who conducted a full and comprehensive assessment prior to rendering his conclusions.  Furthermore, given the inconsistencies in his related stories throughout the appeal period and documented by VA examiners, and those found when comparing his current recollections of service versus the notations in the contemporaneous service personnel and treatment records, the Board finds that the Veteran is not a credible historian. 

Under these circumstances, the Board must conclude that the Veteran has not met the regulatory requirements of entitlement to service connection for PTSD, and that, on this basis, his claim must be denied.  

Acquired Psychiatric Disorder other than PTSD

The Board has also concluded that service connection is not warranted for any other acquired psychiatric disorder.  In this regard, the Board acknowledges that various Axis I diagnoses have been made.  However, the Board finds most persuasive the 2015 addendum report, in which the 2014 VA examiner diagnosed major depressive disorder and reasoned that, from the Veteran's own self-report, multiple past events contributed to the Veteran's depression but that there was insufficient evidence to retrospectively pinpoint the Veteran's mental health disorder to a single documented event during service.  This examiner carefully reviewed the Veteran's history, to include records showing various diagnoses.  He also conducted an in-depth interview and assessed the Veteran's reported symptoms, to include his assertion that depression is related to events during service.  In assigning high probative value to the reports of this examiner, the Board notes that he had the claims file for review, specifically discussed evidence contained in the claims file to include previous Axis I diagnoses, and discussed the rationale underlying his conclusions.  There is no indication that the examiner was not fully aware of the Veteran's past history or that he misstated any relevant fact.  The Board thus finds the VA provider's findings to be of greater probative value than the Veteran's unsupported statements to the contrary, or to the findings of Dr. C., for which he provided no rationale.

To the extent that the Veteran asserts that he has an acquired psychiatric disorder that is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of an acquired psychiatric disorder because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Jandreau.  

Moreover, the Board notes that the Veteran's reported history does not necessarily comport with the history provided by his service treatment records.  As discussed by the 2014 VA examiner, the Veteran's reports of fighting with colleagues and not getting along with others during service are specifically contradicted by the service treatment records.  The Board thus concludes that the Veteran's statements regarding symptoms in service are unreliable and not credible.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains diagnoses referable to psychiatric disorders, the preponderance of the evidence is against finding that any such diagnoses are related to any injury or disease in service.  Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2013). 








	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, is denied.




______________________________               ______________________________
  	         BETHANY L. BUCK                                      BARBARA B. COPELAND
            Veterans Law Judge			  Veterans Law Judge
      Board of Veterans' Appeals		      Board of Veterans' Appeals



______________________________
           M. A. PAPPAS
            Veterans Law Judge
Board of Veterans' Appeals

Department of Veterans Affairs


